au ARLEDGE
NAA PA, TOAHO

“Case 1:20-Cv-00466-DCN Document'13~ Filed 11/23/20 Paget of 5° ~-~

 

PO. BOXLIS A

 

 

 

- 83602 UY US COURTS ™
a 20 2- 2PIU- SECU | : a _Nov23. p20
PRO-SE. RVG rane WO econ HO

 

Cl ERK, -DISTHICT OF IDAHO

 

UNITED. STATES DISTRICT COURT...

 

 

FOR THE OTSTRIC Tl O- CIDAW

 

 

|DeubLAS RAY AREOLE.- CASE. NO:

 

PLATMITEL, [1 idd~cv-00 bb -
| * CWP

 

AMS,

 

 

 

 

SOTSE CI2Y ATTORNEY,

 

 

_ Fa Ab

 

L VDEFEMOAAT. S

 

CASE NO,.1£20+-CV- 00466 *~ WD

 

—— PLAT ANTI Si MAEMORANODUDA .
OPPOSTHO THEEDE FEWUDAALTS Moris.

 

. £0!
| OTSAALSS CO Ad PLATS Aer PURSUANT

 

TO: FRCP 1aC) 1) la) Cs) Ce)

 

COMES Mout THE PLATNUCEL TAM

 

ALE ABOVE EMTITLED CAUSE OF ACTION.

 

— 4. , | ;

STEPHEN W. KENYON ”

 

 
~ Case 1:20-cv-00466-DCN “Document 13° “Filed-11/23/20 “Page 2 of 5--

 

Ai

 

 

 

bs URIS OTTO!

 

THAT. TAIS. HONORABLE COURT

|ALAS! SURISDICITON PURSUANT TOL

EFEDERAL RULES OF CIUTEL PROCEDURE

 

RuUl€ 06 £ VI USC, F1923, CIV
IRTCATSE..

 

 

§STATERAENT_ OF CLAIN

 

LIBERTM TNTERES T

 

ALRIGAT TAA TITHE DUE
PROCESS CLAUSES OF THE STATE ANU
FEDERAL CONSTETUTIOALS COMLEH

 

OW AN TA OWLTOUAL ;

CC!
LELAL ARGUIEN.

 

"AND WHEN THE STATE REI TIES
THAT AME AMS THAT THE COURT Worle
TISSUE ANEW WARRANT ANY THE _
DEFENDANT WILL BE RELEALEOL!

Zr. C. R. U4 9 04)C1) 02) (6) 64).
“DouRle SECPARDY PROTECTION
LS TRIGGERED BY THE ATIACAMEANT

 

 

 

OF SEOPARIV STATE Ve AVELAR

 

aa:

 
I eet
’ %

Tac dlee ‘WIEN. THE. SaRY FS

~~ Case 1:20-¢v-00466-DCN ~~ Document 13> Filed 11/23/20 ‘Page 3° of 5: *-

(22 LTOAHO 22S 77° _I7F
PD ad 6k, 681 C1994) , SEOPAIY

 

SWORN To HEAR_A CRIRATAIAL

TRIAL... SEE tel CCTTING STATE

 

y STEVENS, 126 TDAH) PQ2, 81s

26, PIA Pad P24, PI2Z- 73
(19987)... * THE DeuRleé S4_PARDU

CLAUSES TH) THE LOAHO AN OD

 

|EEDERAL COMSTLIATIONS Phourverr

PUTTTNE ONE TH SEO PA fel TUITE
EOL THE SAME CRIME, STATE

 

L~ MNAMLEY (YR TDOALMA 72s.
303 1272. 3d ISU TS, (2005)...

TLLEGAL PR RETRIAL DETER TIO

 

 

[2 ay” THE STATE, Wit ic/). ALSO VI LAN)

 

| TAE PLATHIDEE 6 Louprll AM ENOMENT.

 

IAAAN UGE VY. Frere OF Fb6L7 TEDCSPO
jus C2012),

 

 

 

 
- fats EXHIBIT ~ = Ds.

Case 1:20-cv-00466-DCN “Document 13°” Filed 11/23/20 “Page 4 6f 5° re

 

—__< ONCLUSION
THATA —TAMES KK Dick. INSOW,.

|THE ATIORN EV FOR! 7AM HANSEL,
—TALAL E, TRIMANARE.,. soeEl O, Howto,
conn NOAM = 54a NE DOES Ap 2. NE VEIL

.. ADDRESSED ANY OF THE TSSUCS TA

THE PLAINTIPELY : YAE/¢ 22 CLVEL

IRIGHALS COMPLAINT.n THAT THE
— IATTORNEY Foe THE ABOUE MNCKILONMEY,
WOES MOT DISPUTE THAT OME PIAPLIGEY —
— |AMEMO FOR THE RECORD, C. ASE NUMER |
— |AA8I901 808, STEED BY! L.ALAK -
LS MTA, THAT. THE, PLATNTELES
. ACASE WAS DISMISSED, ATTACAEY oo
MASE EXIT BIT Ae THAT! DROP. 8.
RULE! SL WAS NOT FOLLOWED... ATTACHE
AAS! EXATBIT-&8-.,.. THAT THE SADA
|COUNIY BOOTHE SAEET DOES Nor
|SAOwW TAAL TAE PLAINTILE WAL
ARELEASED. THEN KREARRESTED FOZ
|CASE Ou. 2A FORAZES,., ATTACHE.
IAS! EX HOB ET-C-.. THAT THLE bo
LMITSVEMEANOL BATTERY /9-9O3- ~A

BATTERY COMSTITUOED Double

man ee EOPARD Y. OM! 3/2 9019 2 Cie ATACHEL)
0, Si ECADBET- D>... THAT THE ADU TILE”

rATVED) ATS “PREL TNMANARY HEARTH

~ ey ATS REGTSTEIL ROE ACLIOMS ATTACHE,

 

 
“p> -- Case-1:20-cv-00466-BDEN Document: 13---Filed-11/23/20...RPage.5 Of5.0000.2..

 

 

 

 

C)
THAT THE! ARA COUNTY
—.. LVEFEMOANTS/ AbOTIMA TO. _

\E4ATLERW. To ADDRESS GAB TALE

 

_LOTSAATSS CORK PLADH [~ fESSHAN Pe
TO FREP 1I2CAMAVAN (SDE)

SHOULD BE DISROESED, Fore

 

 

JADABLE ALY THAT THE DECEMDAUK
Merro lS WERE UNDER Colok Of-

INMOUEKMB EL, AORD.

TAATTAE DEFEUDAIWISE ARE

STATE LAU".

COMPLATHT OC TLIC PLA THEE.

 

DATED THIS, ABPEDAS OL

 

 

 

 

  

 

 

 

 

 

(be
-  CERRTIETCA
- 0 (=
: SERULLCE _ _
_ TZ HERERY CERTTEY TAAL LP HAMM)
_ DATVRED THE O RIOCMAL TO THE CLERK

 

 

OE 7 Ris COunrh, BOL, LDANO 7tECS

— Ase? DAY OF NOVEMBHL 2020, Ad)
| MACLY AL COPY 70 | SAME. 1 OPETMIOLL

DEPUN/ (20S Clu LG ATIO AME,

7p CDULL

rsd A00 UL FRoK” ST. POL 3/40,

  

Borst DMA’ TS aP-DAY oF AU. AOD

 

   

 

ta»
ow

 
